FRICK, C. J.
(concurring).
I concur with Mr. Justice Steaup, in his construction of section 4355, that the state must show as a part of its case that the accused failed either to make any explanation relar tive to his possession of recently stolen property, or that his explanation is unsatisfactory by showing what explanation he in fact made. The question of whether the explanation is satisfactory — that is, whether, under all the facts and circumstances, it is a reasonable or truthful one, or not — is for the jury, when the facts and circumstances are such as would justify reasonable men to arrive at different conclusions with respect thereto. If all reasonable men should arrive at but one conclusion, which is that the explanation is reasonable and truthful, then there can be but one result, which is that it is also satisfactory, and hence the possession cannot be found to be felonious. In this case there is, in my judgment, no substantial evidence upon which a jury could base a finding that defendant’s possession of the horse in question was felonious. Such being the state of the evidence, a legal conviction was impossible, and hence a new trial must follow.